DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.

Claim Objections
Claim 27 is objected to because of the following informalities:  line 8 contains an underlined portion. It is noted that the claim has been newly added and thus this could not be reflective of an added claim amendment.  Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 30 recites a flexible battery comprises an aspect ratio of at least about 10:1. To start, it is unclear which dimensions this aspect ratio is comparing, whether it’s between the longest and shortest dimension, or a set comparison such as height vs length, length vs width, height vs width. In addition, it is unclear what an aspect ratio of “at least about” 10:1 means, in particular whether it means that the larger dimension is at least 10 times larger than the shorter dimension, or whether it could encompass ratios that are far closer, such as 8:1. It is noted that the specifications state that the battery can have a thickness of “0.125 inches or more”, with the length/width being as large as the overall length and width of the sensor system ([0322] of pgpub) while the length of the housing can be 0.25 inches ([0466]) which would result in an aspect ratio of 2:1, and is unclear whether this would still be considered “at least about 10:1”. As such, it is unclear what the bounds of this limitation comprises.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0020192) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848).

Brister does not teach that the electronics unit comprises a flexible circuit board. Shah teaches an in vivo sensor system in which the electronics unit comprises a flexible circuit ([0045-0046]. Shah notes that such an invention allows for a convenient and comfortable transcutaneous positioning of sensor electrodes to obtain analyte readings ([0002]). And while Shah does not specifically teach that the circuit board is a printed circuit board, Mitchnik teaches devices for sensors for monitoring which incorporate integrated circuits and other components on flexible printed circuit boards ([0048]). As such, it would have been obvious to modify Brister with Shah and Mitchnik to utilize a flexible printed circuit board to allow for increased user comfort.
As to claim 22, Brister teaches a power source configured to power the electronics unit (144).

As to claim 24, Brister teaches an antenna configured to radiate or receive a radio frequency transmission (152).
As to claim 25, Brister teaches the housing further includes an adhesive layer (8).

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0020192) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848), and further in view of Kermani et al. (US 2006/0224056).
As to claim 26, the above combination does not necessarily teach that the flexible PCB is disposed on the adhesive layer. However, Kermani teaches a device incorporating sensors for monitoring the user’s body in which a printed circuit board is attached to an adhesive sheet ([0031]). As such, it would have been obvious to modify the above combination with Kermani as an obvious substitution via rearranging of parts that yields the same, and thus predictable, results.

Claims 27 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0020192) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848), and further in view of Abreu (US 2002/0049389)
As to claim 27, Brister teaches continuous analyte measuring system(Abstract, [0248]), the system comprising: a transcutaneous analyte sensor ([0005]) configured for insertion into a host’s tissue ([0005]), wherein the transcutaneous analyte sensor comprises an in vivo portion 
Brister does not teach that the electronics unit comprises a flexible circuit board. Shah teaches an in vivo sensor system in which the electronics unit comprises a flexible circuit ([0045-0046]. Shah notes that such an invention allows for a convenient and comfortable transcutaneous positioning of sensor electrodes to obtain analyte readings ([0002]). And while Shah does not specifically teach that the circuit board is a printed circuit board, Mitchnik teaches devices for sensors for monitoring which incorporate integrated circuits and other components on flexible printed circuit boards ([0048]). As such, it would have been obvious to modify Brister with Shah and Mitchnik to utilize a flexible printed circuit board to allow for increased user comfort.
The above combination does not teach a flexible battery. However, Abreu teaches a sensing device for continuously measuring glucose ([0113]) in which a flexible battery is used to allow for better conformation with body anatomy ([0219]). It would have been obvious to further modify the above combination with Abreu to utilize as much flexible components as possible, to increase patient comfort.
.

Claims 28 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0020192) in view of Shah et al. (US 2007/0073129) and Mitchnick (US 2006/0084848), and further in view of Abreu (US 2002/0049389) and Nishijima et al. (US 2004/0043288).
As to claims 28 and 29, the above combination fails to teach that the battery is laminated or disposed in the adhesive layer. Nishijima teaches the laminating of a battery to be sealed within an adhesive layer ([0005]). As such, it would have been obvious to modify the above combination with Nishijima as an obvious substitution via rearranging of parts that yields the same, and thus predictable, results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791